Opinión by
Dallinger, J.
In accordance with agreement of counsel at the hearing the antimony figures in question were held dutiable as claimed at 3 cents per pound, but not less than 22)4 percent nor more than 45 percent ad valorem under the provision for “Articles or wares not specially provided for, if composed wholly or in chief value of lead, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether wholly or partly manufactured,” incorporated in said paragraph 397 by virtue of T. D. 49753.